FILED
                           NOT FOR PUBLICATION
                                                                           NOV 20 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10436

              Plaintiff - Appellee,              D.C. No. 3:09-cr-00016-LRH-
                                                 VPC-1
 v.

JASEN L. DUSHANE,                                MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                          Submitted November 18, 2015**
                             San Francisco, California

Before: THOMAS, Chief Judge and IKUTA and HURWITZ, Circuit Judges.

      Jasen DuShane appeals the sentence imposed by the district court upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291 and

we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In imposing a one-year sentence for DuShane’s two supervised release

revocations, the district court did not improperly consider DuShane’s conduct

underlying the revocations, but rather focused on his breach of the court’s trust and

his criminal history. See United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir.

2007).

      The court did not abuse its discretion in making DuShane’s sentence

consecutive to the sentence imposed by the Eastern District of California. See

U.S.S.G. § 7B1.3(f) (stating that a term of imprisonment imposed on revocation of

supervised release should be served consecutively to any sentence of imprisonment

that the defendant is serving). The sentence was neither substantively

unreasonable nor the result of impermissible double counting. United States v.

Smith, 719 F.3d 1120, 1123–25 (9th Cir. 2013); United States v. Carty, 520 F.3d
984, 994–95 (9th Cir. 2008) (en banc).

      AFFIRMED.